Citation Nr: 0739356	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for right ear hearing loss has been 
received.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.  

The veteran's original claim for service connection for right 
ear hearing loss was originally denied in a September 2000 
rating decision.  The veteran did not appeal the denial.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February 2002 and February 2006 rating decisions.  

In the February 2002 rating decision, the ROIC found that the 
veteran's claim for service connection for right ear hearing 
loss remained denied because the evidence submitted was not 
new and material.  In August 2002, the veteran filed a notice 
of disagreement (NOD).  A November 2002 rating decision 
continued the finding that new and material evidence to 
reopen the claim for service connection for right ear hearing 
loss had not been submitted.  A statement of the case (SOC) 
was issued in August 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003.

In August 2005, the veteran testified regarding the petition 
to reopen during a hearing before a Decision Review Officer 
(DRO) at the RO; a transcript of that hearing is of record.  

In the February 2006 rating decision, the RO denied service 
connection for tinnitus.  In June 2006, the veteran filed an 
NOD.  A statement of the case (SOC) was issued in December 
2006, and the veteran filed a substantive appeal in February 
2007.

In October 2007 the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of this hearing is of record.  During the 
hearing, the veteran orally waived RO consideration of 
evidence-letters from private physicians-pertinent to the 
petition to reopen that had been submitted to the Board in 
September 2007.  This evidence is accepted for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).  

The Board's decision reopening the claim for service 
connection for right ear hearing loss is set forth below. 
 The matter of service connection for right ear hearing loss 
on the merits, and the claim for service connection for 
tinnitus, are addressed in the remand following the order; 
those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a September 2000 rating decision, the ROIC denied 
service connection for right ear hearing loss; although 
notified of the denial in an October 2000 letter, the veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
September 2000 denial of the claim for service connection for 
right ear hearing loss is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.





CONCLUSIONS OF LAW

1.  The September 2000 ROIC decision that denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the ROIC's September 2000 
denial is new and material, the criteria for reopening the 
claim for service connection for right ear hearing loss are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, in a September 2000 decision, the ROIC denied 
service connection for right ear hearing loss.  The basis for 
the September 2000 denial was that, while there was evidence 
of current right ear hearing loss, there was no evidence of 
right ear hearing loss in service and no medical opinion or 
evidence linking the veteran's current right ear hearing loss 
to service.   

The pertinent evidence then of record included the service 
medical records, which are negative for complaints regarding 
or findings of hearing loss.  During private treatment in 
June 1974 and July 1975 hearing was grossly normal.  The 
report of a VA Agent Orange examination, conducted in July 
1985, noted normal auditory acuity.  

A July 2000 letter from the Wilkes-Barre VA Medical Center 
(VAMC) informed the veteran of the results of an April 2000 
Agent Orange Registry Examination, specifically stating that 
he had right ear hearing loss and an enlarged prostate.  In 
an August 2000 statement, the veteran reported that his right 
ear hearing loss was due to a mortar attack which occurred in 
January 1968.  He stated that he could not hear after the 
firefight was over, and that the doctor at the field medical 
sick bay told him that his hearing would come back in three 
or four days and that, while some of his hearing did come 
back, he had not gotten his hearing back in the right ear.  

Although notified of the ROIC's September 2000 denial in a 
letter in October 2000, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his previously denied claim in 
July 2002.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
ROIC's September 2000 denial of service connection for right 
ear hearing loss.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent evidence added to the claims file since the ROIC's 
September 2000 denial includes records of VA treatment from 
January 2001 to November 2006, which include diagnoses of 
right ear hearing loss.  A March 2003 record of treatment 
specifically noted that the veteran felt his hearing loss was 
secondary to a mortar blast he suffered on the right ear.  
The physician noted that he had no prior claims file records 
of that injury, but that it was certainly a possibility that 
the veteran's conductive hearing loss was due to ossicular 
discontinuity following a blast injury, but that the 
confirmation would not be made unless he had a middle ear 
exploration, and possibly a CT scan of the petreus bones.  

Also associated with the claims file since September 2000 are 
several letters from the veteran's private physician, Dr. 
Boran.  These records reflect that, in August 2001, the 
veteran sought a second opinion regarding his right ear 
hearing loss.  He reported a history of a mortar blast in 
Vietnam when he had significant tinnitus in both ears.  He 
stated that he never gained his hearing back in the right ear 
completely.  The veteran denied a family history of hearing 
loss or hearing loss prior to the in-service mortar blast.  
On examination, the impression was maximum conductive hearing 
loss in the right ear, probably secondary to ossicular chain 
discontinuity or dislocation from the mortar blast many years 
ago.  Dr. Boran added that there was a remote chance that 
this could represent otosclerosis.  

In September 2003 and March, May, and June 2006 letters, Dr. 
Boran reiterated his opinion that the veteran's right ear 
hearing loss was due to noise exposure in service.  In August 
2007 letters, Dr. Boran stated that the veteran had no 
otologic symptoms prior to the blast exposure, at which time 
he developed tinnitus and hearing loss and that, based on the 
fact that the veteran had no family history of otosclerosis, 
and the fact that he started noticing his otologic symptoms 
in the right ear at the time of the blast, his right ear 
hearing loss was due to the explosion blast.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
right ear hearing loss.  

At the time of the September 2000 decision, there was no 
competent evidence of a nexus between current right ear 
hearing loss and service.  Medical evidence associated with 
the claims file since September 2000-specifically, the March 
2003 VA treatment report and the letters from Dr. Boran-tend 
to suggest a nexus between right ear hearing loss and 
service.  

The additionally received medical evidence provides a basis 
for reopening the claim.  As noted above, for the purposes of 
determining whether the claim should be reopened, the 
evidence is presumed to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the September 
2000 denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the veteran currently has right ear hearing loss that 
may have had its onset during service.  
Hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
right ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for right ear hearing loss has been received, to 
this limited extent, the appeal is granted.



REMAND

Given the Board's reopening of the claim for service 
connection for right ear hearing loss, to avoid any prejudice 
to the veteran, RO adjudication of the claim on the merits, 
in the first instance, is appropriate.  The Board also finds 
that further RO action on the claims for service connection 
for right ear hearing loss and for tinnitus is warranted.  

The veteran contends that he has bilateral hearing loss and 
tinnitus due to noise exposure, specifically, a mortar blast, 
during service.  There is no evidence of bilateral hearing 
loss or tinnitus in service.  However, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post-
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).   

As noted above, the post-service treatment records include 
findings of right ear hearing loss, to an extent recognized 
as a disability for VA purposes, as defined in 38 C.F.R. 
§ 3.385.  Post-service VA and private treatment records also 
include diagnoses of tinnitus.  

The veteran's Form DD-214 reflects that he was awarded the 
National Defense Service Medal, Vietnam Campaign Medal, and 
Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia.  Considering the circumstances of the 
veteran's service, he was likely exposed to some, and 
possibly significant, noise exposure in service.  In 
addition, the veteran is competent to assert the occurrence 
of in-service injury and in-service symptoms of diminished 
hearing and ringing in the ears.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As discussed above, the March 2003 record of VA treatment, 
and the letters from Dr. Boran suggest a relationship between 
current right ear hearing loss and in-service noise exposure, 
however, it is not clear that these opinions were based on 
thorough review of the record.  In this regard, the March 
2003 VA physician specifically noted that, while the veteran 
asserted that his hearing loss was due to an in-service 
mortar blast, the physician had no prior claims file records 
of that injury.  Moreover, despite these opinions indicating 
a nexus between right ear hearing loss and service, during VA 
treatment in July 2001, the veteran again reported his 
history of the in-service mortar explosion near his right 
ear; however, the physician's diagnosis was conductive 
hearing loss of the right ear, unclear etiology, most likely 
otosclerosis.  

In addition, in his June 2006 letter, Dr. Boran noted that 
the veteran had tinnitus since he was involved in an 
explosion during the Vietnam War.  While this statement 
suggests a nexus between current tinnitus and service, again, 
it is not clear that this opinion was based on thorough 
review of the record.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given the above-described evidence, and the deficiencies in 
that evidence, as noted, the Board finds that VA examination 
and medical opinion as to the relationship, if any, between 
current bilateral hearing loss and tinnitus and service-
based on full consideration of the veteran's documented 
medical history and assertions, and supported by stated 
rationale-is needed to resolve the claims remaining on 
appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an ear, nose and throat (ENT) physician, at a 
VA medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim for 
service connection for right ear hearing loss, and may result 
in denial of the original claim for service connection for 
tinnitus.  See 38 C.F.R. § 3.655(a),(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Wilkes-Barre VA Medical Center (VAMC) dated from January 2001 
to November 2006, but does not include a copy of the report 
of the April 2000 Agent Orange Registry Examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain a copy 
of the report of the April 2000 Agent Orange Registry 
Examination, as well as all outstanding pertinent treatment 
records since November 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

The Board notes that, while the veteran has submitted 
numerous letters regarding the veteran's right ear hearing 
loss and tinnitus, records of treatment by Dr. Boran, 
including right stapedectomy performed in February 2006, have 
not been associated with the claims file.  These records are 
potentially pertinent to the claims for service connection 
for right ear hearing loss and tinnitus.  Thus, the Board 
finds that the RO should attempt to obtain the veteran's 
treatment from the practice of Dr. Boran since August 2001.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If current 
authorization from the veteran is required, the RO should 
first request that the veteran submit such authorization. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC a copy of the April 2000 Agent 
Orange Registry Examination and all 
records of evaluation and/or treatment of 
the veteran's right ear hearing loss and 
tinnitus, since November 2006.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for right ear hearing loss and 
tinnitus. 

The RO should specifically request that 
the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from the practice of 
Dr. Boran, previously identified, if 
needed.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 
 
The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Boran (as noted 
above)-by by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, whether the 
veteran currently has right ear hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service acoustic trauma.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for right ear hearing 
loss and for tinnitus.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, in 
adjudicating the claim for service 
connection for right ear hearing loss, 
the Board should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


